Citation Nr: 0101889	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for skin tumors.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970, including service in the Republic of Vietnam 
from May 1968 to March 1969.  This matter is before the Board 
of Veterans' Appeals (Board) from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit Michigan.  

In accordance with his request, the appellant was scheduled 
to testify before the Board sitting at the RO in July 2000.  
However, the appellant failed to report for the hearing and 
no good cause has been shown for the failure to appear.  In 
September 2000, the representative informed the Board that 
the veteran had not responded to attempts to contact him to 
determine why he did not appear.  Accordingly, the hearing 
request has been effectively withdrawn and the Board is now 
able to proceed with its consideration of the appeal.  38 
C.F.R. § 20.704 (2000).  


REMAND

By a rating decision of May 1982, the RO granted service 
connection for post operative scars of bilateral gynecomastia 
excision, and assigned a noncompensable disability 
evaluation.  By a rating decision in August 1993, the RO 
denied service connection for additional skin disorders, 
defined as nodulocystic acne and comedonal acne, as not being 
incurred in or aggravated by active military service.  In 
November 1997, the RO found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a skin disorder, previously noted as 
nodulocystic and comedonal acne.  

In written arguments of September 2000, the representative 
has contended that, in November 1993, the veteran underwent 
excision by the VA of a multi-lobulated fatty mass consistent 
with lipoma or liposarcoma.  The representative argued that 
this new diagnosis presents a new claim for a new disability, 
not a reopened claim for a skin condition, citing Ephraim v. 
Brown, 82 F.3d. 399 (Fed.Cir. 1996).  In other statements, 
the representative has raised the claim that the tumors may 
be due to Agent Orange exposure.  

A review of the claims folder reflects that the veteran 
underwent resection of a lipoma on the midline of the back at 
the T5-6 level by the VA in September 1988.  A later VA 
surgical report, dated November 17, 1993, reflects a 
postoperative diagnosis of left anterior thigh lipoma versus 
liposarcoma.  The pathology report, dated the next day, shows 
that this was a lipoma.  A subsequent excision surgical 
report, dated December 1, 1993, reflects diagnoses of lipoma 
with fat necrosis and healing surgical scar.  

The denial of the veteran's claim by the RO in August 1993 
was for service connection for acne.  The veteran's claim of 
September 1996 was for service connection for skin tumors.  
The September 1996 claim is a new claim by the veteran 
because skin tumors are an entirely different disability than 
acne.  The previous denial of service connection for acne 
cannot be construed as a denial of service connection for a 
skin tumor.  Inasmuch as the veteran has not been issued a 
statement of the case setting forth the pertinent law and 
regulations governing adjudication of service connection for 
skin tumors, or reflecting de novo consideration of this new 
claim by the RO, further action by the RO is necessary.  

It should be noted that during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became effective.  The Veterans Claims 
Assistance Act of 2000 essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Here, it is plausible that the tumors removed in 
1988 and in 1993 are either the same thing, or secondary to 
the gynecomastia for which surgery was performed during 
service, and for which service connection has been 
established.  The possibility of a relationship between the 
tumors and Agent Orange exposure must also be considered.  

In order to afford the veteran every consideration with 
respect to the present claim, it is the judgment of the Board 
that further action by the RO is necessary.  Accordingly, 
this case is REMANDED to the RO for the following action:

1.  The RO should adjudicate the 
veteran's claim of entitlement to service 
connection for skin tumors on a de novo 
basis, considering the possibility of a 
relationship between the tumors and his 
service connected disability and the 
possibility of a relationship between 
them and exposure to Agent Orange.  Any 
medical evidence deemed necessary to 
resolve these questions should be 
obtained.  

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished a statement of the case.  

The veteran and his representative should be afforded the 
appropriate amount of time to respond to the RO.  Then the 
entire claims folder should be returned to the Board, if in 
order.  No action is required of the veteran unless he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



